PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/221,135
Filing Date: 14 Dec 2018
Appellant(s): AxeroVision, Inc.



__________________
Jeffrey W. Schmidt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 14, 16, 17, 20-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Biggadike et al. (US 7,291,609) in view of Connor (US 6,659,985) and Jain et al. (US 2016/0243116).
Biggadike et al. teaches the use of:

    PNG
    media_image2.png
    258
    329
    media_image2.png
    Greyscale
, an anti-inflammatory compound, for treatment of inflammatory and allergic conditions, such as, conjunctiva and conjunctivitis (see the entire article, especially Abstract; col. 1, line 30 - col. 2, line 26; col. 2, line 53 - col. 3, lines 47-55).  The reference teaches
the compound can be formulated for local administration for example, as ointment, cream, spray, lotion or gel as recited by instant claim 22 (see col. 2, lines 57-66);
ointments, creams and gels formulated with an aqueous or oily base with the 
addition of solvents such as water and/or oil as recited by instant claim 23 (see 
col. 3, lines 1-16);
the proportion of the active compound in the local composition depends on the precise type of formulation to be prepared which is generally within the range of from 0.001 to 10% or advantageously within the range from 0.005 to 1% as encompassed by the instant claims 20 and 21 (see col. 3, lines 47-55); and
topical preparation may be administered by one or more applications per day (see col. 3, line 66 - col. 4, line 3).

However, dry eye is also known as keratoconjunctivitis:

    PNG
    media_image3.png
    174
    642
    media_image3.png
    Greyscale
 and

    PNG
    media_image4.png
    97
    629
    media_image4.png
    Greyscale

Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention, that the compound taught by Biggadike, useful in treating conjunctivitis, would also be useful in treating dry eye, i.e., keratoconjunctivitis.
Like conjunctivitis and dry eye disease, blepharitis is also caused by inflammation:


    PNG
    media_image5.png
    238
    638
    media_image5.png
    Greyscale

Additionally, conjunctivitis, dry eye disease and blepharitis share some of the same signs or symptoms, for example, redness, itching and tearing of the eyes (see for example, US 5,441,958, col. 1, lines 14-16; US 5,641,781, col. 2, lines 1-3).
Because the compound of Biggadike is an anti-inflammatory agent useful in treating inflammatory conditions, such as, conjunctivitis, the skilled artisan would have the reasonable expectation that the compound would also be useful in treating inflammation caused by dry eye or blepharitis.

The instant claims differ from the reference by reciting (i) peri-ocular transdermal delivery to one or more peri-orbital glands, i.e., Meibomian gland, lacrimal gland, etc.; topical administration to the external portion of an upper and/or lower eyelid; and (ii) the cream comprises white petrolatum, mineral oil, citric acid, etc. as recited by instant claims 24 and 25; further comprising benzalkonium chloride or propylparaben and methylparaben as recited by instant claim 26.

However, the transdermal delivery of drugs to the eyelids, Meibomian gland, lacrimal gland, etc. for treatment of eye disease, such as, dry eye Is known in the art. For example,
Connor teaches a method for treating dry eye via transdermal delivery of the 
composition to the adnexa of the eye, i.e., the tissue adjacent to and surrounding the eyeball, such as, the eyelid (see the entire article, especially the Abstract; col. 2, lines 52-61). The reference also teaches
topical application of cream or gel to the eyelid, as recited by instant claims 14 and 22 (see col. 3, lines 52-55) and 
suitable carriers, such as, water, glycols, fatty acids, petrolatum, emulsifying agents, preservatives, etc. as encompassed by instant claims 24-26 (see col. 3, line 63 - col. 4, line 40; col. 4, line 55 - col. 5, line 2; claims 1-3 and 6);
and
Jain teaches a pharmaceutical preparation for treatment of eye disorders, such as, dry eye, via application to the eyelid, Meibomian gland, lacrimal gland, etc. (see the entire article, especially Abstract; 0008-0009, 0057; Examples 1-5; claims 1, 4, 11-15, 24).  The reference also teaches
various formulations, such as, oil-in-water emulsions, hydrogels, ointments, sprays, etc. (see paragraphs 0008, 0039-0048); and
additional excipients/carriers, such as, propylene glycol, benzalkonium chloride, purified water, petrolatum jelly, etc. as recited by instant claims 24-26 (see paragraphs 0018-0023, 0026, 0032).

In essence, the prior art, as evidenced by Connor and Jain, teaches treatment of ocular disease, such as, dry eye, by application of a topical formulation to the eyelid, Meibomian gland or lacrimal gland, i.e., peri-ocular transdermal delivery, as defined by the present specification:


    PNG
    media_image6.png
    119
    618
    media_image6.png
    Greyscale

Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that topical formulation of Biggadike, prepared utilizing known excipients as taught by the cited references, would also be useful for application to the eyelid, Meibomian gland or lacrimal gland in treating ocular inflammatory diseases, such as, dry eye (keratoconjunctivitis) or blepharitis as instantly claimed.

Instant claims 24 and 25 further differ by reciting specific excipients and amounts thereof.
However, the combination of excipients and amounts thereof, as recited by instant claims 24 and 25, for the formulation of a cream, would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.

As recognized by MPEP § 2148, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR 
Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409). 
(2) Response to Argument
Appellant’s argument is summarized as
the examiner erred by improperly picking and choosing select teachings from the cited references, using impermissible hindsight bias guided by Applicant’s disclosure, while at the same time ignoring other teachings from the same references (in addition to various external evidence) that ran contrary to the examiner’s rationale and would have led a person of ordinary skill in the art (POSITA) away from the claimed method;\
Biggadike does not teach or suggest that the recited compound of Formula I could be used for the treatment of dry eye disease or blepharitis; does not teach or demonstrate that the compound of Formula I is useful in treating conjunctivitis but merely speculated that the compound “may also have use in the treatment of conjunctiva and conjunctivitis.”;
 conjunctivitis is not the same as dry eye disease or blepharitis; even if dry eye disease is known to involve both keratitis and conjunctivitis at the same time, Biggadike does not teach that the compound has any utility in treating keratitis, which is inflammation of the cornea;
the ordinary artisan, reading Biggadike, would readily recognize that Biggadike’s teaching of “ointments, lotions, creams, gels, foams” pertains to the use of the compound of formula I for treating diseases typically treated through such formulations, such as “skin diseases such as eczema, psoriasis, allergic dermatitis neurodermatitis, pruritis, and hypersensitivity reactions.” would also readily recognize that the teachings in Biggadike pertaining to the use of eye drops, likely correspond to the alleged use of the compound of formula I for potentially treating conjunctivitis; if somehow motivated by Biggadike to treat conjunctivitis, which is the only ocular disease or condition disclosed in Biggadike, would have selected the teaching of eye drops in order to get the compound to the inflamed conjunctiva with a reasonable expectation of successfully reaching the inflamed conjunctiva;
Biggadike does not teach or suggest administering its compound only one time each day for the treatment of an ocular inflammatory disease like dry eye disease or blepharitis; it was well known in the art at the time of filing that treatment of ocular diseases using topical steroids requires multiple administrations per day, such as up to 4 to 6 times per day (reference to Connor and Jain);
no reasonable expectation of success based on data shown in the Dölle reference; and.
that declarations and evidences describing data demonstrating the non-obviousness of the present claims have been provided
Appellant’s argument was considered but not persuasive for the following reasons.

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
The rejection is based on the teachings in the art, as evidenced by the cited references, and the level of skill of the ordinary artisan in the art at the time of the present invention.  As discussed above, Biggadike teaches the claimed compound, as an anti-inflammatory compound, for treatment of inflammatory and allergic conditions.  The reference exemplifies various disease states in which the compound may have utility, inclusive of conjunctiva and conjunctivitis (which are ocular inflammatory diseases).  Biggadike, also teaches local administration and exemplifies various formulations for topical application as well as administration once or more per day.
Appellant argues the reference (i) merely speculated that the compound “may also have use in the treatment of conjunctiva and conjunctivitis” and (ii) teaches the compound can potentially be useful in treating inflammatory conditions of the nose, throat, or lungs, but does not include the eyes in this recitation.  The Biggadike reference discloses in column 2, lines 1-20:

    PNG
    media_image7.png
    352
    511
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    113
    511
    media_image8.png
    Greyscale

The examiner notes the use of “may” in both paragraphs exemplifying disease states.  Because the reference is a US Patent, it is presumed to be enabled for what it teaches one of ordinary skill in the art at the time of the present invention not just what is exemplified.  As recognized by appellant, the reference teaches the use of eye drops and, thus, would likely correspond to the use of the compound of formula I for potentially treating conjunctivitis.
Although, the reference does not include “eyes” in the recitation cited by appellant, it exemplifies conjunctiva and conjunctivitis, which are ocular inflammatory diseases.  Therefore, the skilled artisan in the art would understand that inflammatory conditions of the “eye” are included in said list of inflammatory diseases treatable utilizing the prior art compound.  
Appellant argues that dry eye disease (keratoconjunctivitis) is not the same as conjunctivitis.  However, as evidenced by the name, keratoconjunctivitis, dry eye disease is a multifactorial condition that includes conjunctivitis and keratitis.  Because, Biggadike teaches the compound is useful in treating conjunctivitis, the treatment of keratitis in said person with keratoconjunctivitis would flow naturally from the treatment conjunctivitis.  As recognized by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Appellant argues the difference in the etiology of dry eye disease and conjunctivitis.  In response, because dry eye disease, keratoconjunctivitis, is  encompassed by conjunctivitis, the skilled artisan would have a reasonable expectation of an overlap in causes of the conditions. Relevant to the discussion, it is noted that based on the instant specification [0006] (copied below), the limitation “dry eye disease” recited in instant claim 14 does not require inflammation in any specified eye structure of a “dry eye disease”. Thereby the limitation “dry eye disease” certainly encompasses inflammation in conjunctiva of as taught by the primary reference Biggadike (US 7,291,609, column 2, line 20). A simplified diagram of human eye anatomy is provided below indicating the location of conjunctiva, which is part of “ocular surface”, relative to other structures of a human eye.

    PNG
    media_image9.png
    389
    595
    media_image9.png
    Greyscale


Instant specification [0006] discloses the following statements:

“Disruption of the normal function of lacrimal and meibomian glands can result in aqueous deficient and/or evaporative forms of dry eye disease (DED), as well as a whole host of “plus” inflammatory eye diseases, such as exacerbated inflammatory ocular surface disease, phlyctenular keratitis, chalazion, and anterior blepharitis (See e.g., the Tear Film and Ocular Surface Society 2011 report on meibomian gland dysfunction (MGD); Nichols et al., 2011). Dry eye disease is a multifactorial disease of the ocular surface characterized by a loss of homeostasis of the tear film, and accompanied by ocular symptoms in which tear film instability and hyperosmolarity, ocular surface inflammation and damage, and neuronal sensory abnormalities play etiological roles (Craig et al., 2017). No matter what initiates a patient’s DED (e.g., allergic eye disease, topical preservative toxicity, or xerophthalmia), patients eventually enter a chain of inflammatory events that perpetuate the disease. This inflammatory response can infiltrate the glands themselves. Indeed, tear dysfunction occurs when the lacrimal functional unit (LFU), composed of the tear secreting glands, the ocular surface, and the sensory and motor nerves which connect these tissues, is no longer able to maintain a stable precorneal tear layer (Beuerman et al., 1998; Stern et al., 1998a; Stern et al., 1998b). Disease or dysfunction of one or more components of the LFU may lead to an altered tear film. While the etiology of DED is multifactorial, significant evidence supports the hypothesis that the signs and symptoms are driven by inflammation of one or more components of the LFU.” 
Appellant also argues 
the skilled artisan would have selected “eye drops” for treating conjunctivitis based on the teaching of Biggadike.  
According to the present specification, the term “peri-ocular”:
The term "peri-ocular" refers to the area surrounding the eyeball but within the orbit, including eyelids and lateral regions of the orbit. The periorbital glands are the glands in the area around the eyeball including, for example, the meibomian, lacrimal, and/or accessor) lacrimal glands.  
The term "peri-ocular" refers to the area surrounding the eyeball but within the orbit, including eyelids and lateral regions of the orbit.

See paragraphs [0056] and [0122], respectively.
As discussed above, the use of transdermal delivery of drugs to the eyelids, Meibomian gland, lacrimal gland, etc. for treating eye disease was known in the art at the time of the present invention as evidenced by Connor and Jain.  Therefore, even though Biggadike does not specifically teach peri-ocular transdermal application, said delivery method was known in the art at the time of the present invention and Biggadike does teach the formulation of ointments, lotions, creams, gels and foams which were known in the art to be useful for application of drugs to the eyelids.  
It is also noted that the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the administration of eyedrops also results in application of the drug to the areas surrounding the eyeball within the orbit.
Biggadike does not teach or suggest administering its compound only one time 
each day for the treatment of an ocular inflammatory disease like dry eye disease or blepharitis and that it was well known in the art at the time of filing that treatment of ocular diseases using topical steroids requires multiple administrations per day, such as up to 4 to 6 times per day (reference to Connor and Jain).
In response, Biggadike teaches in the bridging paragraph column 3-4:

    PNG
    media_image10.png
    116
    482
    media_image10.png
    Greyscale
.  Although, Biggadike does not specify the one-time daily application for ocular inflammatory disease, it renders obvious the administration of the prior art compound once daily for treatment of inflammatory diseases inclusive of ocular diseases;
that declarations and evidences describing data demonstrating the non-obviousness of the present claims have been provided.
In the declaration dated November 6, 2020, appellant argued the claimed compound exhibited extended duration of exposure.  
In response, however, there was no comparison with any other compound, i.e., the data was limited to administration of the claimed compound at a single concentration.  The examiner noted in the Office Action dated February 24, 2021, that the recognition that the compound is stored in an ocular drug depot could not be the basis for the patentability of an otherwise obvious treatment method. 
In the declaration dated April 16, 2022, appellant makes comparison 
between the claimed compound (also the compound taught by Biggadike) and 
vehicle.  The skilled artisan in the medical art at the time of the present invention 
would have had the reasonable expectation that any active agent, including the claimed compound, would result in improved effects when compared to the vehicle. 
Appellant also argues Dölle teaches the claimed compound when topically administered at 0.2% or 2% for treatment of atopic dermatitis showed no statistical significance in clinical efficacy.
In response, the skilled artisan in the pharmaceutical/medical art knows the efficacy of a drug would be dependent on the condition to be treated as well as the potency and drug concentration. 
Here, it would have been obvious to the skilled artisan in the art that topical application of FP (Fluticasone propionate) was more potent or efficacious than GW870086 (the claimed compound) in treating AD (Atopic dermatitis). 
Dölle et al. notes: 

    PNG
    media_image11.png
    103
    426
    media_image11.png
    Greyscale
 (see page 165, 1% full paragraph);

    PNG
    media_image12.png
    268
    381
    media_image12.png
    Greyscale
(see page 166, Summary). 
In other words, a higher concentration of GW870086 might be needed to 
treat said AD.  Said is not unexpected since the skilled artisan would have had the reasonable expectation of differences in potencies between the two drugs in the treatment of AD.
According to appellant, based on the Dölle’s reference, one would not expect that topical administration of the claimed compound to the upper and/or lower eyelid would be clinically effective if topically administered at a concentration between 0.01% and 1% w/w as instantly claimed.
Appellant’s arguments are unpersuasive because the skilled artisan in the art would not look to the data gathered in the treatment of AD (atopic dermatitis) to determine the concentration of GW870086 that would be useful in treating an ocular disease. Said skilled artisan would know that the concentration of a drug to treat one condition might not be the same needed to treat another different condition.
Additionally, Dölle, provided by appellant, specifically notes that their study had clear limitations “as only single lesions were treated instead of affected body surface areas” (see page 166, Summary).

In summary, the art teaches the use of the claimed compound by topical application one or more per day in treating inflammatory conditions inclusive of ocular inflammatory conditions, such as, conjunctivitis (see Biggadike).  Dry eye (keratoconjunctivitis) and blepharitis, like conjunctiva and conjunctivitis, are inflammatory ocular conditions.  Dry eye, i.e., keratoconjunctivitis, is encompassed by conjunctivitis, and, thus, the treatment of keratitis in said person with keratoconjunctivitis would flow naturally from the treatment conjunctivitis as taught by Biggadike.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628      
                                                                                                                                                                                                  
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.